                  Case 2:20-cv-01437-ODW-AS Document 21 Filed 05/15/20 Page 1 of 5 Page ID #:92
    Deborah S. Mallgrave, Esq. SBN: 198603
    GREENBERG GROSS LLP
    650 Town Center Drive, Suite 1700
    Costa Mesa, California 92626
    Tel 949.383.2775 | Fax 949.383.2801




                                  United States District Court Central District of California
                                                      Western Division
                                                                               CASE NUMBER:
                                                                                  2:20-cv-01437-DDP-AS
    SOCHIL MARTIN                                               Plaintiff(s)

                                     v.                                                           PROOF OF SERVICE
                                                                                               SUMMONS AND COMPLAINT
    LA LUZ DEL MUNDO, an unincorporated association, et al.                              (Use separate proof of service for each person/party served)

                                                              Defendant(s)


1. At the time of service I was at least 18 years of age and not a party to this action and I served copies of the (specify documents):
    a.  summons                                    first amended complaint               third party complaint
        complaint                                  second amended complaint              counter claim
        alias summons                              third amended complaint               cross claim
        other See attached Document                List
2. Person served:
    a.         Defendant (name:) RAHEL JOAQUIN GARCIA
    b.         Other (specify name and title or relationship to the party/business named):

    c.  Address where the papers were served: 118 N. Arizona Ave
                                                 Los Angeles, CA 90022
3. Manner of Service in compliance with (the appropriate box must be checked):
    a.         Federal Rules of Civil Procedure
   b.     California Code of Civil Procedure
4. I served the person named in Item 2:
    a.         By Personal Service. By personally delivering copies. If the person is a minor, by leaving copies with a parent, guardian,
               conservator or similar fiduciary and to the minor if at least twelve (12) years of age.
         1.       Papers were served on (date): at (time):
    b.         By Substituted Service. By leaving copies: "John Doe" (refused name) - Occupant
                 Age: 56-60         Weight: 181-200                Hair: Black         Sex: Male
                 Height: 5'7 - 6'0  Eyes: Brown                    Race:               Marks:
         1.       (home) at the dwelling house, usual place of abode, or usual place of business of the person served in the presence of a
                  competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.
         2.       (business) or a person apparently in charge of the office, or place of business, at least 18 years of age, who was informed
                  of the general nature of the papers.
         3.       Papers were served on (date): 5/1/2020 at (time): 11:01 AM
         4.       by mailing (by first-class mail, postage prepaid) copies to the person served in Item 2(b) at the place where the copies were
                  left in Item 2(c).
         5.       papers were mailed on May 01, 2020 - DECLARATION OF MAILING ATTACHED
         6.       due diligence. I made at least three (3) attempts to personally serve the defendant.

    c.         Mail and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person served,
               with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return envelope, postage prepaid
               addressed to the sender. (Attach completed Waiver of Service of summons and Complaint).



CV-1 (03/10)                                      PROOF OF SERVICE - SUMMONS AND COMPLAINT                                                                      PAGE 1
                                                                                                                                                        CVV001/OC26154
                                  Nationwide Legal, LLC
    Case 2:20-cv-01437-ODW-AS Document 21 Filed 05/15/20 Page 2 of 5 Page ID #:93
                        200 West Santa Ana Blvd., Suite 300
                                Santa Ana, CA 92701
                     Phone: (714) 558-2400 Fax: (714) 558-2401

                             Continued from Proof of Service

        CLIENT:    NATIONWIDE LEGAL / OC
  CLIENT FILE #:   10221.0002                                  DATE: May 14, 2020

      SUBJECT:     RAHEL JOAQUIN GARCIA
       SERVED:     "John Doe" (refused name) - Occupant

Summons in a Civil Action; Complaint; Civil Cover Sheet; Certificate
and Notice of Interested Parties; Notice of Assignment to United
States Judges; Notice to Parties of Court-Directed ADR Program;




                                                                            Order#: OC26154/DocAtt2010
                Case 2:20-cv-01437-ODW-AS Document 21 Filed 05/15/20 Page 3 of 5 Page ID #:94

     d.      Service on domestic corporation, unincorporated association (including partnership), or public entity. (F.R.Civ.P.
             4(h)) (C.C.P. 416.10) By delivering, during usual business hours, a copy of the summons and complaint to an officer, a
             managing or general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the
             agent is one authorized by statute and the statute so requires, by also mailing, by first-class mail, postage prepaid, a copy to
             the defendant.

     e.      Substituted service on domestic corporation, unincorporated association (including partnership), or public entity.
             (C.C.P. 415.20 only) By leaving during usual business hours, a copy of the summons and complaint in the office of the person
             served with the person who apparently was in charge and thereafter by mailing (by first-class mail, postage prepaid) copies of
             the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substitute service upon the
             California Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service.)

     f.      Service on a foreign corporation. In any manner prescribed for individuals by FRCP 4(f)
     g.      Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid,
             requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt
             by the person served).
     h.      Other (specify code section and type of service):
5. Service upon the United States, and Its Agencies, Corporations or Officers.

     a.      by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
             accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy of
             the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attorneys Office.

             Name of person served:

             Title of person served:

             Date and time of service: (date): at (time):
     b.      By sending a copy of the summons and complaint by registered or certified mail to the Attorney General of the United States
             at Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).

     c.      By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation(Attach
             signed return receipt or other evidence of actual receipt by the person served).
6. At the time of service I was at least 18 years of age and not a party to this action.

7. Person serving (name, address and telephone number):                                 a. Fee for service: $ 258.65
         Luis Verjan
                                                                                        b.     Not a registered California process server
         Nationwide Legal, LLC
         200 West Santa Ana Blvd., Suite 300                                            c.     Exempt from registration under B&P 22350(b)
         Santa Ana, CA 92701                                                            d.     Registered California process server
         (714) 558-2400                                                                        Registration # :2018251867
                                                                                               County: Los Angeles


8.        I am a California sheriff, marshal, or constable and I certify that the foregoing is true and correct.

I declare under penalty of perjury that the foregoing is true and correct.




Date: May 14, 2020                                 Luis Verjan
                                           Type or Print Server's Name                                             (Signature)




                                                 PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (03/10)                                                                                                                                 PAGE 2
                                                                                                                                            OC26154
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
               Case 2:20-cv-01437-ODW-AS Document 21 Filed 05/15/20 Page 4 ofFOR
  Deborah S. Mallgrave, Esq. | SBN: 198603
                                                                              5 COURT
                                                                                  PageUSE ONLY
                                                                                           ID #:95
  GREENBERG GROSS LLP
  650 Town Center Drive, Suite 1700
  Costa Mesa, California 92626
  Tel 949.383.2775 | Fax 949.383.2801
  ATTORNEY FOR (Name): Plaintiff: Sochil Martin


United States District Court Central District of California
       STREET ADDRESS: 350     W. 1st Street
      MAILING ADDRESS:

     CITY AND ZIP CODE: Los    Angeles, CA 90012
          BRANCH NAME: Western       Division
       PLAINTIFF/PETITIONER: SOCHIL MARTIN                                                               CASE NUMBER:


  DEFENDANT/RESPONDENT: LA LUZ DEL MUNDO, an unincorporated association, et al.                                         2:20-cv-01437-DDP-AS

                                                                                                         Ref. No. or File No.:
                                    DECLARATION OF DILIGENCE                                                                     10221.0002

  I, Luis Verjan , declare: I am a Registered Process Server and was retained to serve process in the above-referenced matter on
  the following person or entity: RAHEL JOAQUIN GARCIA as follows:
  Documents:
    Summons in a Civil Action; Complaint; Civil Cover Sheet; Certificate and Notice of Interested Parties; Notice of Assignment to United
    States Judges; Notice to Parties of Court-Directed ADR Program;
  I attempted personal service on the following dates and times with the following results:


  Date                Time                    Location             Results
  4/29/2020           5:52 PM                 Home          No access to the premises. The gate was closed and locked. I honked my horn, but
                                                            no one came out.
                                                            120 N. Arizona Ave, Los Angeles, CA 90022

  4/29/2020           5:53 PM                 Home          I was unable to gain access to the premises. The gate was closed and locked.
                                                            120 N. Arizona Ave, Los Angeles, CA 90022

  4/30/2020           7:32 AM                 Home          No access into the property. The gate was locked. There were no cars in the
                                                            driveway. No help from the neighbors.
                                                            120 N. Arizona Ave, Los Angeles, CA 90022

  5/1/2020            11:01 AM                Home          Substituted service on: RAHEL JOAQUIN GARCIA; 118 N. Arizona Ave, Los
                                                            Angeles, CA 90022; by serving: "John Doe" (refused name) - Occupant.




Fee for Service: $ 258.65
        County: Los Angeles                                                     I declare under penalty of perjury under the laws of the State
        Registration No.: 2018251867                                            of California that I am over the age of 18, not a party to this
         Nationwide Legal, LLC                                                  action and that the foregoing is true and correct. This
         200 West Santa Ana Blvd.,                                              declaration was executed on May 14, 2020.
         Suite 300
         Santa Ana, CA 92701
         (714) 558-2400                                                         Signature:
                                                                                                          Luis Verjan

                                                  AFFIDAVIT OF REASONABLE DILIGENCE
                                                                                                                                              Order#: OC26154
Case 2:20-cv-01437-ODW-AS Document 21 Filed 05/15/20 Page 5 of 5 Page ID #:96
